IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,753-01


IN RE MORRIS SIMON, Relator





ON PETITION FOR A WRIT OF PROHIBITION
IN CAUSE NO. F08-54622-Q IN THE 204TH  DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator filed a motion for leave to file and a petition for a writ of prohibition, invoking our
constitutional and statutory authority to issue writs of prohibition in criminal law matters. Tex.
Const. art. V, § 5; Tex. Code Crim. Proc. art. 4.04. The petition requests that we issue a writ of
prohibition in the underlying case, preventing execution of the district court's pre-trial order
requiring relator to submit to a psychological examination conducted by the State's expert.
	The district clerk has forwarded certified copies of documents relevant to the petition
including an order signed by the trial court staying the proceedings until this Court acts on the
petition. The real party in interest, the State, has filed a brief in opposition to the prohibition petition. 
	The respondent, the Judge of the 204th District Court of Dallas County, is ordered to file a
response with this Court. The motion for leave to file a petition for a writ of prohibition will be held
in abeyance until the respondent has submitted the appropriate response. Such response shall be
submitted within 30 days of the date of this order. 
	IT IS SO ORDERED THIS THE 29TH DAY OF APRIL, 2009.
Do Not Publish